          Case 1:19-mc-00391-LGS Document 5 Filed 08/23/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      August 23, 2019

The Honorable Lorna G. Schofield
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

           Re: United States v. Theresa Racht, No. 19 Misc. 391 (LGS)

Dear Judge Schofield:

        This Office represents the United States of America (the “Government”) in the above-
referenced action. I write respectfully to request that the Court schedule the Order to Show Cause
(“OTSC”) hearing at a date on or after October 11, 2019, that is convenient to the Court. This
proposed schedule would allow sufficient time for: (1) the Government to serve the OTSC on the
Respondent; (2) the Respondent to file any opposition; and (3) the Government to file any reply.
The draft proposed OTSC accompanying these papers reflects proposed interim deadlines for
service and briefing in advance of the hearing. We will enclose a copy of this letter with the papers
that the Government will serve on the Respondent.

       We thank the Court for its consideration of this request.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                  By: s/Lawrence H. Fogelman
                                                     LAWRENCE H. FOGELMAN
                                                     Assistant United States Attorney
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2719
                                                     Fax: (212) 637-2686
